PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Davis, Erica
Application No. 16/432,054
Filed: 5 Jun 2019
For: Faucet Control System
Docket No. ERIDAV.P0001
:
:
:	DECISION ON PETITION
:
:
:


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed January 14, 2022.

The petition is GRANTED.

On July 6, 2021, the Office mailed a non-final Office action, setting a shortened statutory period for reply of three months. Subsequent to that mailing, the Office mailed another Office action on August 9, 2021, again setting a shortened statutory period for reply of three months. The    August 9, 2021 Office action indicated that it was supplemental to the July 6, 2021 Office action, which inadvertently did not specifically address each of the pending claims.  The Office mailed a Notice of Abandonment on January 14, 2022, indicating that no reply to the July 6, 2021 Office action has been received.

In view of the above, it is obvious that the Notice of Abandonment was prematurely mailed.  Applicant has until February 9, 2022 to file a reply to the August 9, 2021 Office action (provided a three month extension of time is obtained).  Accordingly, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 3753 to await Applicant’s reply to the August 9, 2021 Office action.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor – Office of Petitions